DETAILED ACTION
The Examiner acknowledges Claim 1 has been amended and Claims 7-10 remain withdrawn.
Response to Arguments
Applicant’s arguments and amendments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of claim 1 have been withdrawn. Note: the amendment has necessitated a new 112 rejection as the Specification does not support “said substrate is compacted more than 1% at the location of said embossment”.
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The Applicant has amended Claim 1 to recite “said substrate is compacted more than 1% at the location of said embossment” and that Dammers in view of Ishida fails to disclose or suggest this limitation. The Examiner disagrees because the Examiner has found the amendment to be new matter, and Dammers in view of Ishida make the amendment obvious and sets forth the rejection(s) below.
The amendment now requires the embossments to be compacted. However, the Examiner has reasoned that the claims are for the floor panel itself, and not the method by which they are produced. The patentability of the product does not depend on its method of production. Determination of patentability is based on 
The Examiner has also reasoned that Dammers shows embossments greater than 1% because when measuring Figure 2 of Dammers, the substrate is roughly 54mm. Thus for a embossment greater than 1%, it needs to be more than 0.54mm, where it clearly is, more like 5 times that.
The Applicant argues that in Dammers, there is no understanding of how the depressions are constituted and in Ishida, the grooves are formed by a grooving machine. The Examiner agrees that in Dammers, he does not describe how the depressions are formed and Ishida uses a machine to create grooves. However, as the Examiner has pointed out, the claims are to the floor panel itself and not the method by which they are created. Furthermore, on page 9 of the remarks, the Applicant comments “one having ordinary skill in the art of flooring would understand that a compacted substrate has compressed portions”. Therefore, compacting substrates to create embossments is old and well known to one of ordinary skill in the art of flooring.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over German Patent 20311569 in view of Japanese Patent # 2001-287208 to Ishida.
Regarding claim 1, Dammers teaches in Figure 2, a floor panel (1) [floor laminate (Page 9)] being rectangular (Page 1) and oblong [definition of rectangular] with two pairs of opposite edges [definition of rectangular], the floor panel (1) comprising: a top side including a decor (3) [decorative layer (Page 10)] printed (Page 1) upon a carrier [decorative paper (Page 8)] and a top layer (4) [top side wearing layer (Page 10)] on the basis of synthetic transparent (Page 2) material [acrylate (Page 7)]; a substrate (2) [bottom support plate (Page 9)] underlying the printed decor 
Regarding claim 2, Dammers in view of Ishida teach a floor panel. Furthermore, Dammers teaches in Figure 2, the carrier [the decorative paper of the top layer 4] is stretchable [as it follows into the contours of the embossments 7a-7d].
Regarding claim 3, Dammers in view of Ishida teach a floor panel. Furthermore, Dammers teaches in Figure 2, the decor (3) comprises a wood pattern (Page 5) forming a representation of one one-piece wooden plank extending over the entirety of the top side of the floor panel (1).

Regarding claim 6, Dammers in view of Ishida teach a floor panel. Furthermore, Dammers teaches in Figure 2, the embossments (7a-7d) are local, and the substrate (2) outside the embossments is not compacted.
Regarding claim 11, Dammers in view of Ishida teach a floor panel. Furthermore, Ishida teaches in Figure 1, coupling parts (23 and 24) are substantially outside the topmost layer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coupling parts outside the topmost layer in order to have the well below the visible joint between adjacent floor panels.
Regarding claim 12, Dammers in view of Ishida teach a floor panel. Furthermore, Ishida teaches in Figure 1, the topmost layer (21) is a sound-damping layer [MDF would inherently have some sound damping properties]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MDF as a sound-damping layer due to its high density.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3638